Title: To Alexander Hamilton from Ebenezer Stevens, 23 September 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. Hamilton
            Sir,
            New York, September 23, 1799
          
          I am favor’d wth. yours of 20th Inst. and with Respect to the Cloathing for the Companies at Bennington, I will immediately attend to the Same—
          Should you think Proper, I should like you to direct that the Artillery Vests be composed of Red Cloth (instead of present fashion of White) and Blue Pantaloons with half Gaters, instead of White overalls
          My Reasons for this is, that white cloth is very difficult to be had, and this mode is agreeable to plan of Uniform Recommended by Cols. Smith, & Fish & Captn. Armstrong—
          I am with Respect Your Hble St.
          
            Ebenr Stevens.
          
          
            New York 23rd. Sept. 1799—
          
        